DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
All previous rejections under USC 112 have been overcome by amendment.
Applicant's arguments filed 4/20/2022 in response to Office Action 1/20/2022 have been fully considered but they are not persuasive for the following reasons.
Regarding amended claim 1, Applicant argues that the amendments overcome prior art Sun. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., protrusions on opposite sides [page 8, para 1], protrusions at different distances and heights from each other [page 8, para 2], cap retaining seal on upward movement [page 9, para 2]) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The newly claimed subject matter is further considered in the detailed analysis below.

Election/Restrictions
Applicant’s election of Invention I and - separately - of Species B without traverse of Office Action 10/26/2021 in the Response to Election/Restriction filed on 12/27/2021 is acknowledged. The elected claim range, corresponding to Invention I and Species B, therefore include claims to 1-7, 11 and 12 which are being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding the second to last paragraph, the recitations “the first protrusion…overlays the first end (of the sealing portion) under the first end (of the sealing portion)” and “the second protrusion…overlays the second end (of the sealing portion) under the second end (of the sealing portion)” are unclear. Also the term “overlays” is not disclosed, and neither is a “first end under the first end” nor “second end under the second end”. 
Therefore, a general interpretation of the claim limitations is “a protrusion overlays an end under the end” meaning the protrusion is both over the end and under the end simultaneously, which is an unclear and contradictory statement, rendering the claim indefinite. Please see the detailed analysis in the rejection interpretation below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over KR 102026062 issued to Sun (hereinafter “Sun”) in view of US Pub 20050284837 by Taber et al. (hereinafter “Taber”).
Regarding claim 1, Sun teaches a receptacle (Fig 5, container 10) comprising: 
   a receptacle body (examiner annotated Sun figure 5, hereinafter “Sun EAF 5”) including a space (Sun EAF 5) in which first contents is held and a coupling portion (Sun EAF 5) having an inlet (Sun EAF 5); 
   a receptacle stopper (Sun EAF 5) coupled to (Fig 3, closed position shows coupling) the coupling portion of the receptacle body; and 
   a second contents holding portion (Sun EAF 5, holding portion 20) including 
       a holding part (Sun EAF 5) having an open upper part (Sun EAF 5) and holding second contents (Fig 3, additive material 26), 
       a support portion (Sun EAF 5) located to surround the holding part to support the holding part (Sun EAF 5, support portion 28 is circumferentially surrounding 27), and 
       a mounting portion (see Examiner annotated Sun Figure 4, hereinafter “Sun EAF 4”) connected to the support portion and coupled to an upper end (Sun EAF 5) of the coupling portion, 
 wherein the receptacle stopper comprises: 
   a cap portion (Sun EAF 5); 
   a protrusion (Sun EAF 5) located on an inner side surface (Sun EAF 5) of the cap portion and including a first protrusion part (Sun EAF 5) and a second protrusion part (Sun EAF 5) located to be spaced apart from an upper end (Sun EAF 5) of the cap portion by different distances (Sun EAF 5, upper end of cap is at different distances from the first and second protrusions) and at different heights from each other, and face each other from opposite sides (Sun EAF5 shows different heights and opposite sides); and 
   a sealing portion (Sun EAF 5) located (Fig 3, when closed 30 is located between cap and protrusion while sealing the holding part) between an inner upper surface (Sun EAF 5) of the cap portion and the protrusion and sealing the holding part 
   wherein the first protrusion part is most adjacent to a first end of the sealing portion (Sun EAF5 shows first protrusion most adjacent to a first end of the sealing portion) and overlays the first end under the first end (see USC 112 rejection above; Sun EAF5 shows first protrusion overlays the first end of the sealing portion, Sun EAF4 shows first protrusion positioned under the first end of the sealing portion), and 
    the second protrusion part is most adjacent to a second end of the sealing portion (Sun EAF5 shows second protrusion most adjacent to a second end of the sealing portion) which is located from an opposite side to the first end and faced the first end and overlays the second end under the second end, and (see USC 112 rejection above; Sun EAF5 shows second protrusion overlays the second end of the sealing portion, Sun EAF4 shows second protrusion positioned under the second end of the sealing portion)
    wherein when the cap portion moves upward, each of the first end and the second end of the sealing portion is caught by (Sun EAF4 shows the protrusions directly underneath the sealing portion, which are therefore caught upon cap upward removal) the adjacent first protrusion portion and the adjacent second protrusion portion and move upward with cap portion (Sun EAF4 anticipates both ends caught by both protrusions, bending 32 upward when 30 is moved with the cap), 

    (Further, Sun releases the cap for the sealing portion to be exposed and removed by a user unfolding the bent portion 32 and pulling upward, which then releases the sealed state of the holding part;
Sun EAF 5, aluminum layer of 30, [0033] upper surface is an aluminum sheet capable of providing support, flat coating layer of 30, [0033] lower surface is a synthetic resin sheet, [0034] without risk of moisture or smell permeation due to the “inherent sealing property” of 30, therefore airtight;
synthetic resin [0033], [0026] “melting the coating layer” of 30, [0026] heating of 30 (comprising said layer and sheet) causes the melting of the coating, not the aluminum, therefore is lower, aluminum is known to have a relatively high melting point, as compared to polymers/resins;
adhesion between said layer and sheet of 30 is necessarily greater than the fused adhesion between said sheet to and upper end of the holding part; when [0032] portion 32 is pulled upward to separate the entirety of 30 from the holding part surfaces 12 and 25, the layer and sheet of 30 do not separate; further explained, the pull on the sheet and holding part adhesion also pulled the layer and sheet adhesion, but only the holding part adhesion separated from the sheet, showing a weaker adhesion, Sun EAF 4, portion of 25 that is pressed by pressing protrusions 48;
said resin coating – not the aluminum upper layer – is fused to inlet surface 12 - Sun EAF 5, [0033];
Sun EAF 4, portion of 25 that is pressed by pressing protrusions 48, second part shown as a larger distance between the lines of said second thickness than said first thickness;
Sun EAF 5, handle 32 is a portion of 30 that blocks oxygen supply from the outside [0033] and extends downward, and a lower part is Sun EAF 4, portion of 30 that is lower than the upper surface and located on the edge of 30),

    PNG
    media_image1.png
    579
    775
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    691
    701
    media_image2.png
    Greyscale


But does not explicitly teach cap upward movement releases the sealed state.
Taber, however, teaches a cap (Fig 1, cap 10) upward movement with a seal (Fig 11, seal disk 20) to release a sealed state ([0047]-[0048] “lifting bead 24 lifts end panel 20 and releases it from sealing contact with the container during the opening sequence” and “lifting action by threads 22”).

The purpose of the cap releasing the seal state is advantageous in sequential opening ([0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seal of Sun to be removable by the cap as taught by Taber in order to advantageously shows signs of tampering the seal sooner, beneficially allow a user to not fully open the oxygen barrier by partial opening then resealing, and provide a more superior seal interface to combat retorting, thereby reducing product spoiling ([0003]-[0006]). 

Regarding claim 2, Sun further teaches the sealing portion (Sun EAF 5) comprises: a support layer (Sun EAF 5, aluminum layer of 30, [0033] upper surface is an aluminum sheet capable of providing support) located adjacent to the inner upper surface (Sun EAF 5) of the cap portion and; an airtight sheet (Sun EAF 5, flat coating layer of 30, [0033] lower surface is a synthetic resin sheet, [0034] without risk of moisture or smell permeation due to the “inherent sealing property” of 30, therefore airtight) adhered to a lower surface (Sun EAF 5) of the support layer.

Regarding claim 3, Sun further teaches the airtight sheet (Sun EAF 5, flat coating layer of 30, [0033] lower surface is a synthetic resin sheet, [0034] without risk of moisture or smell permeation due to the “inherent sealing property” of 30, therefore airtight) is formed of a material (synthetic resin [0033]) having a melting point ([0026] “melting the coating layer” of 30) lower than ([0026] heating of 30 (comprising said layer and sheet) causes the melting of the coating, not the aluminum, therefore is lower) a melting point (aluminum is known to have a relatively high melting point, as compared to polymers/resins) of the support layer (Sun EAF 5, aluminum layer of 30, [0033] upper surface is an aluminum sheet).

Regarding claim 4, Sun further teaches adhesion between the support layer (Sun EAF 5, aluminum layer of 30, [0033] upper surface is an aluminum sheet) and the airtight sheet (Sun EAF 5, flat coating layer of 30, [0033] lower surface is a synthetic resin sheet, [0034] without risk of moisture or smell permeation due to the “inherent sealing property” of 30, therefore airtight) is greater than (adhesion between said layer and sheet of 30 is necessarily greater than the fused adhesion between said sheet to and upper end of the holding part; when [0032] portion 32 is pulled upward to separate the entirety of 30 from the holding part surfaces 12 and 25, the layer and sheet of 30 do not separate; further explained, the pull on the sheet and holding part adhesion also pulled the layer and sheet adhesion, but only the holding part adhesion separated from the sheet, showing a weaker adhesion) 
  adhesion between the airtight sheet and an upper end (Sun EAF 4, portion of 25 that is pressed by pressing protrusions 48) of the holding part (Sun EAF 5).

Regarding claim 5, Sun further teaches the airtight sheet (Sun EAF 5, flat coating layer of 30, [0033] lower surface is a synthetic resin sheet, [0034] without risk of moisture or smell permeation due to the “inherent sealing property” of 30) is additionally directly adhered (said resin coating – not the aluminum upper layer – is fused to inlet surface 12 - Sun EAF 5, [0033]) to an upper end (Sun EAF 4) of the mounting portion (Sun EAF 4).

Regarding claim 6, Sun further teaches adhesion between the support layer (Sun EAF 5, aluminum layer of 30, [0033] upper surface is an aluminum sheet) and the airtight sheet (Sun EAF 5, flat coating layer of 30, [0033] lower surface is a synthetic resin sheet, [0034] without risk of moisture or smell permeation due to the “inherent sealing property” of 30, therefore airtight) is greater than (adhesion between said layer and sheet of 30 is necessarily greater than the fused adhesion between said sheet to and upper end of the holding part; when [0032] portion 32 is pulled upward to separate the entirety of 30 from the holding part surfaces 12 and 25, the layer and sheet of 30 do not separate; further explained, the pull on the sheet and holding part adhesion also pulled the layer and sheet adhesion, but only the holding part adhesion separated from the sheet, showing a weaker adhesion)
  adhesion between the airtight sheet and the upper end (Sun EAF 5) of the holding part (Sun EAF 5) and the
  adhesion between the airtight sheet and the upper end (Sun EAF 4) of the mounting portion (Sun EAF 4).

Regarding claim 11, Sun further teaches the sealing portion (Sun EAF 5) comprises: 
    a first part (Sun EAF 4) having a first thickness (Sun EAF 4) and adhered to an upper end (Sun EAF 4, portion of 25 that is pressed by pressing protrusions 48) of the holding part (Sun EAF 5) to cover an upper part (Sun EAF 5) of the holding part; and 
    a second part (Sun EAF 4) having a second thickness (Sun EAF 4) greater than (Sun EAF 4, shown as a larger distance between the lines of said second thickness than said first thickness) the first thickness, surrounding the first part, and having a lower surface (Sun EAF 4) in contact with an upper end (Sun EAF 4) of the mounting portion (Sun EAF 4).

Regarding claim 12, Sun further teaches the sealing portion (Sun EAF 5) further comprises a blocking portion (Sun EAF 5, handle 32 is a portion of 30 that blocks oxygen supply from the outside [0033] and extends downward) extending downward from a lower part (Sun EAF 4, portion of 30 that is lower than the upper surface and located on the edge of 30) of the support layer (Sun EAF 4, see interpretation above) and disposed to be in contact with an inner side surface (Sun EAF 4) of the mounting portion (Sun EAF 4).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of US 20070051691 issued to Hidding (hereinafter “Hidding”).
Regarding claim 7, Sun further teaches the cap portion (Sun EAF 5) comprises a first part (Sun EAF 5) facing the holding part (Sun EAF 5) and a second part (Sun EAF 5) surrounding the first part (Sun EAF 5), and the airtight sheet (Sun EAF 5, flat coating layer of 30, [0033] lower surface is a synthetic resin sheet, [0034] without risk of moisture or smell permeation due to the “inherent sealing property” of 30, therefore airtight), 

but does not explicitly teach that a part of the cap and the airtight sheet are of a transparent material. 
Hidding, however, teaches a receptacle (Fig 1, container 14) with a cap portion (Fig 1, cap 2a) that comprises a first part (Fig 1, inner circular portion of circular cover 20a) formed of a transparent material ([0030] “circular cover 20a is transparent”), and an airtight sheet (Fig 4, liner 4a; [0004] “liner is made of a… sealing material” therefore airtight) is formed of a transparent material (transparency of liner best shown in Figure 5 through seeing the “2%” label clearly through tab 42 of liner 4b). 

The purpose of a transparent material is to more easily allow a customer to perceive a printed liner through the cap and sheet at the point of purchase, and be able to be polished to then be marred to show tamper evidence ([0002], Fig 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap and sheet of Sun to be a transparent material as taught by Hidding in order to better allow the customer to observe tamper evidence, advantageously perceiving freshness or nefarious deeds before purchasing the product, saving the customer time, money, heartache and a stomach ache. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
US 7780024 – cap removes retained seal upon opening thus unsealing (Fig 4).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731